State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: September 22, 2016                   522461
________________________________

In the Matter of JASON GANO,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
DONALD VENETTOZZI, as Acting
   Director of Special Housing
   and Inmate Disciplinary
   Programs,
                    Respondent.
________________________________


Calendar Date:   August 8, 2016

Before:   Peters, P.J., Egan Jr., Lynch, Devine and Clark, JJ.

                             __________


     Jason Gano, Moravia, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision finding petitioner guilty of violating
certain prison disciplinary rules.

      Petitioner, a prison inmate, activated a walk-through metal
detector, prompting a frisk and search that led to the discovery
and seizure of two razor blades taped together and hidden in the
hem of petitioner's coat. Thereafter, petitioner was charged in
a misbehavior report with possessing a weapon, possessing an
altered item and smuggling. Following a tier III disciplinary
hearing, petitioner was found guilty of the three charges, and
the determination was later affirmed on administrative appeal.
                              -2-                  522461

This CPLR article 78 proceeding ensued.

      We confirm. The misbehavior report, the photograph of the
razors and testimony of petitioner and the involved correction
staff provide substantial evidence to support the determination
of guilt (see Matter of Smith v Prack, 98 AD3d 780, 781 [2012];
Matter of Hughes v Bezio, 84 AD3d 1598, 1598 [2011]).
Petitioner's claims that he did not know that the razors were in
the hem of his jacket and that another inmate planted those
razors there created credibility issues for the Hearing Officer
to resolve (see Matter of Glod v Fischer, 98 AD3d 1173, 1174
[2012]; Matter of Kearney v Fischer, 51 AD3d 1185, 1186 [2008]).
We find no merit to petitioner's claim that the incident would
not have happened if prison staff had better secured the razors
and searched the facility upon discovering that they were missing
(see Matter of Boddie v Selsky, 18 AD3d 996, 997 [2005]).
Finally, contrary to petitioner's contention that he was
improperly denied the right to call witnesses on his behalf, the
record reflects that the requested witnesses had not previously
agreed to testify and each signed a witness refusal form
indicating plausible reasons for their refusal to testify (see
Matter of Chandler v Annucci, 135 AD3d 1258, 1259 [2016]; Matter
of Broadie v Annucci, 131 AD3d 1324, 1325 [2015]). Petitioner's
remaining contentions have been examined and found to be lacking
in merit.

      Peters, P.J., Egan Jr., Lynch, Devine and Clark, JJ.,
concur.


      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.



                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court